Order of the Court: The petition by the Administrator of the Attorney Registration and Disciplinary Commission to impose reciprocal discipline pursuant to Supreme Court Rule 763 is allowed, and respondent Kevin Eugene Perry, who has been disciplined in the State of Texas, is suspended from the practice of law in the State of Illinois until he is reinstated to the practice of law in Texas. Suspension effective October 17, 2005. Respondent Kevin Eugene Perry shall reimburse the Disciplinary Fund for any Client Protection payments arising from his conduct prior to the termination of the period of suspension.